Title: To Alexander Hamilton from Jeremiah Olney, 18 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



  Custom House,Providence 18th August 1792.
  Sir.

Upon re-inspecting my Licence Bonds, I have this Day found that the Sloop Polly of Sandwich, Saml. Bourn Master, was Licenced at this Office on the 20th of June last, to commence, as therein expressed, the 24th of May preceding, when the old Licence, granted by the Collector at Newport, expired. The Licence Bond was filed Samuel Brown, which occasioned the oversight, on receipt of your Letter of the 31st. of July; the arrival of the Vessel also was unaccountably omitted in the Inspector’s weekly Return; and she departed without clearing out. Mr. Otis’ Letter to me was dated the 22nd. of June, and it came to hand the 29th or 30th. He does not mention when the Transaction took place, I therefore cannot say whether it was during the former, or present Licence.
I have the Honor to be &c.
Jereh. Olney Collr.
P.S. I find upon enquiry, that the said Sloop Polly, brot. and landed here a load of Pine Wood.
Alexr. Hamilton Esqr.
Secy. of the Treasury.
